                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ATHENS DIVISION

TAMMY KEITH,                               :
                                           :
      Plaintiff,                           :            CASE NO.
v.                                         :            3:13-CV-121 (CAR)
                                           :
EQUIFAX INFORMATION SERVICES, LLC, :
a Georgia limited liability company; TRANS :
UNION, LLC, a Delaware limited liability   :
company; and FOUNDERS FEDERAL              :
CREDIT UNION, a foreign company,           :
                                           :
      Defendants.                          :



       ORDER ON DEFENDANT FOUNDERS FEDERAL CREDIT UNION’S
                       MOTION TO DISMISS

       Plaintiff Tammy Keith filed this action asserting claims against Defendants

Equifax Information Services, LLC (“Equifax”), TransUnion, LLC (“TransUnion”), and

Founders Federal Credit Union (“Founders”) for violations of the Fair Credit Reporting

Act (“FCRA”), 15 U.S.C. § 1681s-2(b). Plaintiff seeks damages for injuries she allegedly

suffered as a result of Defendants’ alleged failure to investigate or reasonably investigate

and correct discrepancies in her credit report. Currently before the Court is Defendant

Founders’ Motion to Dismiss Complaint. Plaintiff, who is represented by counsel, failed

to file any response to the Motion. Having considered the Complaint, the Motion, and

the applicable law, the Court hereby GRANTS Founders’ Motion [Doc. 16] and



                                             1
DISMISSES Plaintiff’s claims against Defendant Founders WITHOUT PREJUDICE.

Defendants’ Motions to Stay this case pending the Court’s ruling on the Motion to

Dismiss [Docs. 21 and 22] are MOOT.

                                     BACKGROUND

        For purposes of the Motion, the Court accepts all factual allegations in Plaintiff’s

Complaint as true and construes them in the light most favorable to Plaintiff.

        Plaintiff alleges Founders is inaccurately reporting its trade line (“Errant Trade

Line”) on Plaintiff’s Equifax and TransUnion credit disclosures with an erroneous

monthly scheduled payment of $152.00. 1 Plaintiff alleges Founders accelerated the

payment schedule and closed the account. Thus, the account reflected by the Errant Trade

Line is charged off and closed, Plaintiff no longer has an obligation to make monthly

payments, and Founders should be reporting the Errant Trade Line with a scheduled

monthly payment of $0.00. 2

        Plaintiff contends she obtained copies of her Equifax and TransUnion credit

disclosures, noticed the erroneous scheduled monthly payment of $152.00, and sent

dispute letters to Equifax and TransUnion explaining that the account reflected by the

Errant Trade Line is charged off, and she no longer has an obligation to make monthly

payments. 3 “Upon information and belief,” Equifax and TransUnion forwarded



1 Complaint ¶ 7 [Doc. 1].
2 Id. at ¶¶ 8-9.
3 Id. at ¶¶10-13.


                                             2
Plaintiff’s consumer dispute to Founders. 4 Having not received Equifax’s and

TransUnion’s investigation results, Plaintiff obtained her credit disclosures which

showed Equifax, TransUnion, and Founders “failed or refused to report the Errant Trade

Line with a scheduled monthly payment of $0.00.” 5

        In Count I, Plaintiff asserts a claim against Founders for negligent violation of the

FCRA, 15 U.S.C. § 1681s-2(b), due to Founders’ failure to conduct a proper investigation

of Plaintiff’s dispute, failure to review all relevant information available to it and

provided by Equifax and TransUnion, and failure to direct Equifax and TransUnion to

report the Errant Trade Line with a scheduled monthly payment of $0.00. 6 In Count II,

Plaintiff asserts a claims against Founders for willful violation of the FCRA. Plaintiff

alleges Equifax and TransUnion informed Founders that Plaintiff disputed the accuracy

of the information Founders was provided, and Founders willfully failed to conduct a

proper reinvestigation of Plaintiff’s dispute, direct Equifax and TransUnion to report the

Errant Trade Line with a scheduled monthly payment of $0.00, and review all relevant

information available to it and provided by Equifax and TransUnion. 7 Founders then

filed the instant Motion seeking to dismiss Plaintiff’s Complaint for failure to state a claim

upon which relief may be granted.




4 Id. at ¶ 14.
5 Id. at ¶¶ 15 and 16.
6 Id. at ¶¶19-21.

7 Id. ¶¶ 26-27.


                                              3
                                           STANDARD OF REVIEW

        Rule 8 of the Federal Rules of Civil Procedure requires that a pleading contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” 8

Although a complaint “does not need detailed factual allegations,” it must provide “more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.”9 In the same vein, a complaint may not rest on “naked assertions devoid of

further factual enhancement.” 10 “Factual allegations must be enough to raise a right to

relief above the speculative level.” 11

        On a motion to dismiss, the Court must accept as true all well-pleaded facts in a

plaintiff’s complaint. 12 To avoid dismissal pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure, “a complaint must contain specific factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” 13 A claim is plausible where the

plaintiff alleges factual content that “allows the court to draw the reasonable inference

that the Bank is liable for the misconduct alleged.” 14 The plausibility standard requires

that a plaintiff allege sufficient facts “to raise a reasonable expectation that discovery will

reveal evidence” that supports a plaintiff’s claims. 15



8 Fed. R. Civ. P. 8(a)(2).
9 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
10 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation omitted).

11 Twombly, 550 U.S. at 555.

12 Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1260 (11th Cir. 2009)

13 Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

14 Id.

15 Twombly, 550 U.S. at 556


                                                        4
                                            DISCUSSION

        Congress passed the FCRA to protect “consumers from having inaccurate

information about their credit status circulated in order to protect their reputation.” 16

Under the FCRA, when a debtor disputes the completeness or accuracy of a credit report

with a consumer reporting agency (“CRA”), the CRA must promptly notify the furnisher

of information of the dispute. 17 Pursuant to section 1681s-2(b), furnishers of information,

like Equifax and TransUnion, are required to investigate and promptly respond to notices

of consumer disputes. Upon receiving notice of a dispute, the furnisher of information

has an affirmative duty to conduct an investigation with respect to the disputed

information. 18 If the investigation finds that any information is incomplete or inaccurate,

the furnisher must report those results to all CRAs possessing that incomplete or

inaccurate information and make any necessary modifications. 19

        Thus, to support a FCRA claim against a furnisher of information like Founders, a

private plaintiff must allege that the furnisher received proper written notice of a dispute

regarding the completeness or accuracy of information provided by a person to a

consumer reporting agency and failed to uphold one of its following duties: (1) failed to

conduct an investigation with respect to the disputed information; (2) failed to review all




16 Pinckney v. SLM Financial Corp., 433 F. Supp. 2d 1316, 1319 (N.D. GA 2005).
17 15 U.S.C. § 1681i(a)(2).
18 15 U.S.C. § § 1681s2(b)(1)((A)-(C)).

19 15 U.S.C. § 1681s-2(b)(1)(D).


                                                     5
relevant information provided by the consumer reporting agency pursuant to §

1681i(a)(2) of the FCRA; (3) failed to report the results of the investigation to the CRA; or

(4) if an item of information disputed by a consumer is found to be inaccurate,

incomplete, or cannot be verified after any reinvestigation, failed to modify, delete, or

permanently block the reporting of that item of information. 20 Founders contends

Plaintiff’s claims against it must be dismissed because she has merely conclusively stated

the elements of the FCRA claims with no supporting factual allegations. The Court

agrees.

        First, Plaintiff fails to adequately allege Founders received proper written notice

of the dispute about the accuracy of the credit report. “To trigger the furnisher’s

responsibilities under § 1681s-2(b), . . . the consumer must have notified the furnisher of

a dispute about the inaccuracy of the credit report.” 21 Here, Plaintiff did not allege that

he notified Founders of any inaccuracies in his credit report. According to the Complaint,

Plaintiff notified Equifax and TransUnion of the Errant Trade Line and asked them to

report the dispute to Founders. CRAs like Equifax and TransUnion have a statutory

obligation under the FCRA to forward the disputed information to the furnisher. 22

Plaintiff simply alleges that “[u]pon information and belief,” Equifax and TransUnion

forwarded Plaintiff’s consumer dispute to Founders. However, “for purposes of a Rule



20 See 15 U.S.C. § 1681s-2b
21 Sampson v. Wash. Mut. Bank, 453 F. App’x 863, 867 (11th Cir. 2011) (per curiam).
22 See 15 U.S.C. § 1681i(a)(2).


                                                     6
12(b)(6) motion to dismiss, we do not have to take as true allegations based merely ‘upon

information and belief.’” 23

        Even if the Court takes the allegations as true and assumes Plaintiff adequately

pled that Founders had notice of the dispute, Plaintiff fails to allege any factual

allegations to show Founders failed to uphold its statutory duties after receiving such

notice. Plaintiff merely asserts the conclusions that Founders failed to conduct an

investigation, failed to review any information, and failed to report the results of its

investigation to the credit bureaus. Plaintiff alleges absolutely no facts to establish how

Founders failed to conduct an investigation, failed to review any information, or failed to

report the results. In short, Plaintiff alleges only “a formulaic recitation of the elements”

of a § 1681s-2(b) FCRA claim which is insufficient to state a claim. 24

                                             CONCLUSION

        For the reasons explained above, Founders’ Motion to Dismiss [Doc. 10] is

GRANTED. Plaintiff’s claims against Founders are hereby DISMISSED WITHOUT

PREJUDICE. Defendants’ Motions to Stay [Docs. 21 and 22] this case pending the Court’s

ruling on the Motion to Dismiss are MOOT. This case will proceed against Defendants

Equifax and TransUnion.




23 Smith v. City of Sumiton, 578 F. App’x 933, 934, n.4 (11th Cir. 2014) (quoting Mann v. Palmer, 713 F.3d
1306, 1315 (11th Cir. 2013)).
24 Twombly, 550 U.S. at 555.


                                                      7
SO ORDERED, this 8th day of February, 2019.

                               S/ C. Ashley Royal
                               C. ASHLEY ROYAL, SENIOR JUDGE
                               UNITED STATES DISTRICT COURT




                                 8
